Citation Nr: 1648113	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  04-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), with manifestations of sleep disturbances and substernal chest pain.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).

4.  Entitlement to non-service connected pension. 

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 24, 2013, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

When this case was previously before the Board in June 2010 it was remanded for additional development.  It has since been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's GERD with manifestations of sleep disturbances and substernal chest pain originated during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for GERD with manifestations of sleep disturbances and substernal chest pain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for GERD with manifestations of sleep disturbances and substernal chest pain, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Board must also determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Factual Background and Analysis

The Veteran asserts service connection is warranted for GERD, because he started to experience manifestations of the disability in service, and was diagnosed with the disability soon after his discharge.  

A review of the Veteran's service treatment records does not show treatment for or a diagnosis of GERD in service.  However, the Veteran did report experiencing left side chest pain in service in October 1968.  He underwent an electrocardiogram at that time, which indicated his manifestations were not cardiac in nature.  The Veteran has reported that he continued to experience these symptoms, and shortly after his discharge from active duty he was diagnosed with GERD.    

During April 2009 and March 2012 VA examinations, the Veteran was again diagnosed with GERD.  The examiners have indicated his sleep impairments and chest pain are the result of his GERD, though the March 2012 examiner stated the Veteran's sleep impairments may also be consequentially related to his PTSD.  Though the April 2009 VA examiner found the Veteran's GERD was less likely than not caused by military service, he found the condition nevertheless "did have its onset while in the military."  Though the March 2012 VA examiner found the Veteran's GERD was less likely than not incurred in service, she explained the Veteran was not treated for esophageal symptoms in service, and his reports of chest pain were found to be non-cardiac on electrocardiogram.  The examiner did not explain how or why the Veteran's chest pain manifestations in service could not have been related to his GERD.  However, the April 2009 VA examiner expressly indicated the Veteran's GERD was diagnosed in the 1970s based on symptoms of chest pain and regurgitation.  

Additionally, in October 2004 correspondence the Veteran intimated that his chest pains were an ongoing problem following their initial onset in service.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.

In this case, the Veteran was initially diagnosed with GERD very shortly after his discharge from active duty, and has been continuously diagnosed with the disability thereafter.  His service treatment records show he reported experiencing chest pain, and an April 2009 VA examiner concluded the Veteran's initial diagnosis of GERD was at least in part based on the presence of his chest pain.  Moreover, the April 2009 VA examiner concluded the disability had its onset in service.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board concludes the present GERD with manifestations of sleep disturbances and substernal chest pain originated during the Veteran's active service.  Accordingly, service connection is in order for the Veteran's disability.

Briefly, the Board notes the Veteran's reports of chest pain has been assessed as being causally related to both his ischemic heart disease and GERD, and his manifestations of sleep disturbances have been medically determined to be associated with both his PTSD and his GERD.  The Board has thoroughly reviewed the Veteran's record, but has not found any other stand-alone diagnosed sleep or chest pain disabilities.  Since the Veteran's GERD, PTSD, and ischemic heart disease have now all been service-connected, the Board finds his appeals for service connection for chest pain and a sleep disorder have been resolved in full.  


ORDER

Service connection for GERD with manifestations of sleep disturbances and substernal chest pain is granted.



REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

By way of a November 2012 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent rating.  The Veteran was notified of the decision in December 2012.  Thereafter, in January 2013, the Veteran submitted a notice of disagreement as to the assigned rating.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Relative to his claim for service connection for hypertension and a respiratory disability, the Veteran asserts these disabilities were caused by Agent Orange exposure.  His outpatient treatment records confirm these disabilities have been clinically diagnosed.  Although these disabilities are not listed as conditions that are presumed to have been caused by herbicides, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination to determine the etiology of the Veteran's claimed hypertension and respiratory disability has been met in this case.

Finally, the issue of entitlement to non-service connected pension is being held in abeyance at this time, as the grant of service connection for GERD, and the above-noted development, may render this issue moot, because compensation for non-service connected pension will likely be a lesser benefit than the Veteran's service connected compensation benefits.  See 38 C.F.R. § 3.701.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, an SOC on the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD prior to January 24, 2013, and in excess of 70 percent thereafter should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3. Then, the RO or the AMC should afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise to address the etiology of the Veteran's claimed hypertension and respiratory disability.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the appropriate examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's conceded herbicide exposure in the Republic of Vietnam. 

The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others noted above. 

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
 
4. The RO or the AMC should then undertake any other development it determines to be warranted.

5. Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Then, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


